774 N.W.2d 688 (2009)
Marilyn J. KIEFER and George Kiefer, Plaintiffs-Appellants,
v.
John M. MARKLEY, M.D., and Center for Plastic and Reconstructive Surgery, P.C., Defendants-Appellees.
Docket No. 139006. COA No. 280769.
Supreme Court of Michigan.
November 19, 2009.

Order
On order of the Court, the application for leave to appeal the April 28, 2009 judgment *689 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would reverse the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion, and remand this case to the Washtenaw Circuit Court for reinstatement of the complaint.